Case 2:21-cr-00019-RMP   ECF No. 20   filed 05/07/21   PageID.49 Page 1 of 1


                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            May 07, 2021
                                                                SEAN F. MCAVOY, CLERK




                                         5/5/21




                                                           5-7-21


                                           5-7-21
